Exhibit 10.19

CERIDIAN CORPORATION

BENEFIT EQUALIZATION PLAN

Restated and Revised

Fourth Declaration of Amendment

Pursuant to the retained power of amendment contained in Section 4.2 of the
Ceridian Corporation Benefit Equalization Plan, the undersigned hereby revises
and restates the Fourth Declaration of Amendment, dated October 25, 2006 and
amends the Plan in the manner described below.

1. A new Section 1.4 is added to the Plan to read as follows:

“1.4 Compliance with Code Section 409A. Benefits that are subject to the
provisions of Section 409A of the Code (the “Non-Grandfathered Amount”), namely
the amount that exceeds the benefit that was accrued and vested under the Plan
as of December 31, 2004 (the “Grandfathered Benefit”), shall be subject to the
special provisions of Supplement A, which has been added to the Plan by the
Restated and Revised Fourth Declaration of Amendment. The Grandfathered Benefit
will continue to be subject to the terms of the Plan without regard to
Supplement A, and the Grandfathered Benefit is not intended to be subject to
Section 409A of the Code. For purposes of administering the Plan and payments
under the Plan, the Grandfathered Benefit will be treated as maintained under a
plan that is separate from the Non-Grandfathered Benefit that is subject to
Supplement A.”

2. Section 2.3(A) is amended effective as of January 1, 2008 by adding the
following language to the end of such section:

“In connection with the freezing of benefit accruals under the Pension Plan,
compensation reductions under this Clause (A) ceased as of January 1, 2008.”

3. The Plan is amended by adding a Supplement A to the Plan to read as provided
in the attached “Supplement A – Non-Grandfathered Benefit.”

The undersigned has caused this Restated and Revised Fourth Declaration of
Amendment to be executed by its duly authorized officers this 30th day of
December, 2008.

 

     CERIDIAN CORPORATION Attest:  

/s/ Michael W. Sheridan

   By  

/s/ Kairus Tarapore

  Secretary    Name:   Kairus Tarapore      Title:   EVP, HR



--------------------------------------------------------------------------------

Supplement A - Non-Grandfathered Benefit

Ceridian Corporation

Benefit Equalization Plan

Section A-1. Purpose and Effect. The purpose of this Supplement A to the
Ceridian Corporation Benefit Equalization Plan is to modify and supplement the
terms of the Plan only as they apply to deferred compensation amounts that are
accrued on or after January 1, 2005 and that are subject to the requirements of
Section 409A of the Code (the “Non-Grandfathered Benefit”). As it relates to the
Non-Grandfathered Benefit, the Plan, as amended by this Supplement A, is
intended to satisfy the requirements of Section 409A of the Code and the terms
shall be construed and administered in a manner that is consistent with and
gives effect to such intention.

Section A-2. Definitions. For purposes of this Supplement A, the following terms
have the meanings set forth below, unless the context clearly indicates
otherwise:

“Affiliate” means all persons with whom the Company would be considered a single
employer under Section 414(b) or 414(c) of the Code.

“Separation from Service” means a termination of a Participant’s employment
relationship with the Company and all Affiliates or such other change in the
Participant’s employment relationship or status with the Company and all
Affiliates that would be considered a ‘separation from service’ under
Section 409A of the Code. A Participant’s employment relationship will be
treated as remaining intact while the Participant is on a military leave, a sick
leave or other bona fide leave of absence (pursuant to which there is a
reasonable expectation that the Participant will return to perform services for
the Company or an Affiliate) but only if the period of such leave does not
exceed six (6) months, or if longer, so long as the Participant retains a right
to reemployment by the Company or an Affiliate under applicable statute or by
contract, provided, however, where the Participant’s leave is due to any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than six (6) months and such impairment causes the Participant to be unable to
perform the duties of his or her position of employment or any substantially
similar position of employment, a twenty-nine (29) month period of absence shall
be substituted for such six (6) month period of absence. In all cases, a
Participant’s Separation from Service must constitute a ‘separation from
service’ under Section 409A of the Code and any ‘separation from service’ under
Section 409A of the Code shall be treated as a Separation from Service.

“Specified Employee” means a Participant, on the date of his or her Separation
from Service is a ‘key employee’ (defined below), and the Company or any
Affiliate has stock that is publicly traded on an established securities market
within the meaning of such term under Section 409A(a)(2)(B) of the Code. For
this purpose, a Participant is a ‘key employee’ during the 12-month period
beginning on the April 1 immediately following a calendar year, if he or she was

 

Supplement A-1



--------------------------------------------------------------------------------

employed by the Company or any Affiliate and satisfied, at any time during such
preceding calendar year, the requirements of Section 416(i)(1)(A)(i), (ii) or
(iii) of the Code (applied in accordance with the regulations issued thereunder
and disregarding Section 416(i)(5) of the Code). A Participant will not be
treated as a Specified Employee if he or she is not required to be treated as a
Specified Employee under Treasury Regulations issued under Section 409A of the
Code.

Section A-3. Benefit Payment.

 

  (A) Notwithstanding Section 2.2(A), payment of a benefit to any Participant
determined pursuant to Section 2.1(B) or surviving spouse or other person
determined pursuant to Section 2.1(C) will be made or commence, as the case may
be, at the same time and in the same form as his or her benefit under the
Pension Plan provided the election is made under the Pension Plan on or before
December 31, 2006; otherwise, payment of the Non-Grandfathered Benefit will be
determined and made as follows:

(1) Form. Payment will be in the form of an actuarial equivalent lump sum
payment calculated as of the first day of the fourth calendar month that begins
after the calendar month during which the Participant has a Separation from
Service (the “Calculation Date”), calculated in the manner provided under the
Pension Plan.

(2) Payment. Payment of a Participant’s Non-Grandfathered Benefit will be made
on or as soon as administratively practicable, but not more than ninety
(90) days, after the Calculation Date.

(3) Death. If a Participant dies before the Calculation Date, then the
Participant’s surviving spouse is entitled to the benefit determined under
Section 2.1(C). If the Participant dies after the Calculation Date and before
receipt of his or her benefits, the lump sum payment will be paid to the
Participant’s surviving spouse, or if the Participant is not survived by a
spouse, to the Participant’s estate, on the date on which the Participant would
have received the payment had he or she survived.

 

  (B) Notwithstanding Section 2.2(D)(2) no Participant is eligible to make an
election under such Section after December 31, 2006 with respect to his or her
Non-Grandfathered Benefit.

 

  (C) Notwithstanding the provisions of Section 2.2(D)(3), a Participant may not
revoke an election under such Section with respect to his or her
Non-Grandfathered Benefit to a Participant’s Non-Grandfathered Benefit after
December 31, 2006.

 

  (D) Section 2.2(E) shall cease to apply effective January 1, 2005.

Section A-4. Entitlement. Notwithstanding Section 2.3(A), for purposes of
Participant’s Non-Grandfathered Benefit, the election to forego compensation
shall only become effective

 

Supplement A-2



--------------------------------------------------------------------------------

with respect to services performed in the Plan Year following the Plan Year in
which the election was made and shall be irrevocable for the Plan Year following
commencement of such Plan Year.

Section A-5. Reemployment. Notwithstanding Section 2.3(D), if a Participant who
is receiving or entitled to receive a Non-Grandfathered Benefit pursuant to the
Plan is reemployed with a Participating Employer or an Affiliate of a
Participating Employer and, in connection with such reemployment, his or her
Pension Plan benefit payment is suspended, his or her Non-Grandfathered Benefit
under this Plan will be continued and will not be suspended for the same period.
Any additional benefits earned under the Plan while reemployed will be paid
following the Participant’s subsequent Separation from Service.

Section A-6. Six-Month Suspension for Specified Key Employee. If, at the time of
the Participant’s Separation from Service (other than on account of death) the
Participant is a “specified employee” (as defined in Treas. Reg. Sec.
1.409A-1(i)), then, for purposes of complying with the requirements of
Section 409A(a)(2)(B)(i) of the Code, any payment of the Participant’s
Non-Grandfathered Benefit due under Article 2 will be suspended and not paid
until the first day immediately following the date that is six (6) months after
the date of the Participant’s Separation from Service (or if earlier, upon the
Participant’s death). Any payment that is delayed by operation of this Section
A-5 will be credited with simple interest equal to the annual interest rate in
effect under the Pension Plan for determining lump sum amounts multiplied by a
fraction the numerator of which is the number of days the payment is suspended
and the denominator of which is 365.

Section A-7. Acceleration of Payment. Notwithstanding Section 4.3(A)(2), if (and
only to the extent) the Non-Grandfathered Benefit has become subject to tax
under Section 409A of the Code, will such Participant’s Non-Grandfathered
Benefit under the Plan to be distributed to the Participant in the form of an
immediate lump sum.

Section A-8. Termination. Notwithstanding the provisions of Section 4.4(B), the
acceleration of payments following a termination of the Plan will be made if and
only to the extent and at the times permitted under Section 409A of the Code.

Section A-9. Section 162(m) Deferral. Notwithstanding Section 4.4(C), payment of
a Participant’s Non-Grandfathered Benefit may be delayed if and only to the
extent the Company complies with the requirements of Treas. Reg.
Section 1.409-2(b)(7)(i).

Section A-10. No Offsets. Notwithstanding Section 1.1, the Participating
Employers may not offset against a Participant’s Non-Grandfathered Benefit any
amount then owing to the Participating Employers.

Section A-11. Source of Payment of Benefits. The Company shall provide that no
assets held by a grantor trust in accordance with Section 9.2 of the Plan that
relate to the Non-Grandfathered Benefit will be held outside of the United
States in violation of Section 409A(b)(1) of the Code.

 

Supplement A-3